UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2659



KAREN SNELL, by and through her parents and
guardians, Lillian and Stephen Snell,

                                             Plaintiff - Appellant,

          versus

JAMES W. BUFFINGTON; DOYLE R. MYERS; GEORGE J.
BROWN; GERALD BOARMAN; JOHN CESCHINI,

                                            Defendants - Appellees,

          and

THE PRINCE GEORGE'S COUNTY BOARD OF EDUCATION;
CATHERINE M. BURCH; MARY C. CANAVAN; THOMAS R.
HENDERSHOT; VERNA P. TEASDALE; FREDERICK C.
HUTCHINSON; SUZANNE K. PLOUGMAN,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-93-1184-AW)

Submitted:   December 17, 1996            Decided:   January 3, 1997


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Matt P. Lavine, College Park, Maryland, for Appellant. Sheldon L.
Gnatt, Roger C. Thomas, REICHELT, NUSSBAUM, LAPLACA & MILLER,
Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Karen Snell appeals the district court's order granting a di-

rected verdict for the Defendants in her civil rights action under

42 U.S.C. § 1983 (1994).   Snell, a high school student at the time

of the incidents involved, filed this suit alleging that the Defen-

dants violated her constitutional rights by imposing a disciplinary
suspension as a result of her admitted involvement with an unau-

thorized student publication.    The district court concluded that

Snell had failed to produce sufficient evidence to prevail on her

First Amendment claim or her Fourth Amendment claim and that in any
event the Defendants were entitled to qualified immunity.

     This Court will uphold the district court's entry of a di-

rected verdict if, viewing the evidence in the light most favorable

to the non-moving party, there could be only "`one reasonable

conclusion as to the verdict'" under the applicable law. Alevroma-
giros v. Hechinger Co., 993 F.2d 417, 420 (4th Cir. 1993) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)).    Sub-

stantially for the reasons set forth by the district court, we
affirm.   See Snell v. The Prince George's County Board of Educa-

tion, No. AW-93-1184 (D.Md. Aug. 11, 1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                           AFFIRMED



                                 3